Per Curiam.
— The argument is, that as the addition of the word administrator must have been intended to mean something, it could have been designed to show nothing but that the acceptance was by the administrator, and not by the man — a distinction too fine for the current of ordinary transactions. The designation may have been used to show the character of the payment at the settlement of the administration account, or for some other purpose not known; or it may have been accidental. Its object is too imperfectly disclosed to influence the terms of the contract. In this instance the drawer signed himself trustee; but no one could suppose he intended, by that, to restrict his responsibility. These are considerations with which the holder has no concern. He relies on the terms of the promise; and if the acceptor had declined to become absolutely liable, it was easy for him to say so. He ought to have expressed himself in terms which would leave no doubt that his acceptance was conditional; and as it was his business to speak out, the interpretation is to be against him. The drawer of a note would not incur a contingent responsibility by signing himself administrator; and what is the difference between him and the ácceptor of a bill ? There is certainly none as regards commercial paper, and there can be none in the essential properties of the promise where it is to pay to a particular holder. In whatever character the defendant contracted, therefore, his promise was unconditional, and it bound him absolutely.
Judgment affirmed.